BRACE., P. J.
This is an appeal from an order of the St. Louis City Circuit Court, quashing an execution and setting aside a sheriff’s sale of real estate under a judgment in favor of the city of St. Louis in an action on a ■ special taxbill against the respondent. The appellant claiming under the purchaser at such sale, appealed to the St. Louis Court of Appeals, and *547thence the case was transferred to this court. The appellant filed a transcript in the court of appeals, which has been transmitted to this court, but has entirely failed to file or serve an abstract thereof, as required by the statute, Revised Statutes 1899, section 813, and Rules 12 and 13 of this court. Besides, it appears from the transcript that the bill by which it was sought to preserve exceptions to the action of the court on the motion was not filed within the time allowed by the court, so that there is nothing for us to review even if there was an abstract. In this state of the record nothing remains to be done except to dismiss the appeal, and it is accordingly so ordered.
All concur.